Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s election without traverse of Group II, claims 29-38 in the reply filed on July 21, 2022 is acknowledged.
Claims 21-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 21, 2022.

Response to Amendment
Claims 1-20 were previously canceled.  Claims 21-28 are withdrawn.  Currently, claims 29-38 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-30, 32-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-11, 13 of U.S. Patent No. 11,197,727. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader in scope than the patented claims.
Application Claims
Patented Claims
29, 33, 34
1, 9
30
5
32
2, 10
35
3, 11
36
4
37
6
38
7, 13



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: defining the relationship between the coupling shaft and the electromechanical instrument, and the instrument drive unit and the electromechanical instrument.  Claim 29 introduces the electromechanical instrument but does not define how it is coupled to the robotic surgical system’s other components.  Lines 10-12 recite, “a coupling shaft configured to movably couple the instrument drive unit to a surgical robotic arm such that the instrument drive unit is configured to move relative to the electromechanical instrument” but without defining the structural relationships, it is unclear how the coupling shaft coupled to the instrument drive unit is able to allow the instrument drive unit to move relative to the electromechanical instrument.  Limitations in claims 31-33 in combination overcome the deficiencies but are not currently recited in claim 29 claim.
Claims 30-38 are rejected to for being dependent on claim 29 and failing to remedy the deficiencies of the independent claim on their own.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29, 31-33, 35-37 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lantermann et al. (US PG Pub 2016/0106407).
Regarding claim 29, Lantermann et al. discloses a robotic surgical system, comprising: an electromechanical instrument including: a housing portion 24; a shaft 18 extending from the housing portion; and an end effector 20 coupled to a distal end portion of the shaft; an instrument drive unit including: a body portion 26; and at least one motor disposed within the body portion and configured to actuate the end effector of the electromechanical instrument ([0020], [0040]); and a coupling shaft 28 configured to movably couple the instrument drive unit to a surgical robotic arm 10 such that the instrument drive unit is configured to move relative to the electromechanical instrument between a first condition (fig. 1a), in which the body portion of the instrument drive unit is in alignment with the housing portion of the electromechanical instrument, and a second condition (fig. 1b), in which the body portion of the instrument drive unit is out of alignment with the housing portion of the electromechanical instrument.
Regarding claim 31, Lantermann et al. discloses the coupling shaft has a distal end portion configured to detachably couple to the surgical robotic arm such that the instrument drive unit is configured to move relative to the surgical robotic arm in a direction parallel to a longitudinal axis of the coupling shaft and a central longitudinal axis of the body portion of the instrument drive unit (fig. 3a-b).
Regarding claim 32, Lantermann et al. discloses wherein in the first condition, the body portion of the instrument drive unit prevents the electromechanical instrument from moving in a proximal direction (fig. 1a), and in the second condition, the electromechanical instrument is movable in the proximal direction (fig. 1b).
Regarding claim 33, Lantermann et al. discloses a support structure 16 configured to be coupled to the surgical robotic arm 10, the support structure defining: a passageway 22 therethrough configured for receipt of the shaft of the electrical mechanical instrument ([0039]); and a channel 34 (figs. 1a-1b), 40 (figs. 2a-b) therethrough configured to removably receive the coupling shaft.  
Regarding claim 35, Lantermann et al. discloses a latch (“fixing elements”) movably attached to the instrument drive unit and configured to be detachably coupled to the electromechanical instrument ([0042]).
Regarding claim 36, Lantermann et al. discloses the electromechanical instrument further includes a latch 22 configured to be detachably coupled to the surgical robotic arm ([0039]).
Regarding claim 37, Lantermann et al. discloses the housing portion of the electromechanical instrument has a proximal end, the body portion of the instrument drive unit configured to be supported on the proximal end of the housing portion of the electromechanical instrument (figs. 1a, 2a).

Claim(s) 29-30, 38 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lohmeier et al. (US Pat 10,265,869).
Regarding claim 29, Lohmeier et al. discloses a robotic surgical system (fig. 4a), comprising: an electromechanical instrument 205 including: a housing portion 206; a shaft 209 extending from the housing portion; and an end effector 208 coupled to a distal end portion of the shaft; an instrument drive unit 212 including: a body portion; and at least one motor disposed within the body portion and configured to actuate the end effector of the electromechanical instrument (col. 16, lines 37-54); and a coupling shaft 210 configured to movably couple the instrument drive unit to a surgical robotic arm 201 such that the instrument drive unit is configured to move relative to the electromechanical instrument between a first condition (fig. 27a), in which the body portion of the instrument drive unit is in alignment with the housing portion of the electromechanical instrument, and a second condition (fig. 27b), in which the body portion of the instrument drive unit is out of alignment with the housing portion of the electromechanical instrument (“the drive unit can be removed or inserted on the side opposite the instrument shaft” col. 7, lines 30-31).
Regarding claim 30, Lohmeier et al. discloses the coupling shaft defines a channel extending longitudinally therethrough configured for passage of electrical wiring 214 or optical cabling that is coupled between the instrument drive unit and the surgical robotic arm (fig. 6).
Regarding claim 38, Lohmeier et al. discloses a daisy chain of sensors extending between at least two of the instrument drive unit, the electromechanical instrument, or the coupling shaft (col. 16, lines 37-54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lantermann et al. (US PG Pub 2016/0106407) in view of Caron L’Ecuyer et al. (US PG Pub 2011/0257786).
Regarding claim 34, Lantermann et al. does not expressly disclose the support structure includes a button selectively engageable with the coupling shaft to retain the coupling shaft within the channel of the support structure.  Caron L’Ecuyer et al. teaches it is known in the art to use a selectively engageable button 30 to connect two components 12, 14 that are intended to be removable relative to each other ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lantermann et al. to incorporate a button between the support structure and the coupling shaft as taught by Caron L’Ecuyer et al. in order to allow for a selectively engageable release mechanism therefore providing better control over when the two components are removed relative to each other ([0048]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792